DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/8/2020 was filed. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7, 11, and 13-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mobley et al. (US 6924441 B1), herein referred to as Mobley.
Regarding claim 1, Mobley discloses a patient support apparatus comprising: a patient support deck (articulating deck 22) for supporting a patient; a support structure (weigh frame 18 and base frame 12) configured to support said patient support deck from a ground surface, said support structure comprising a first frame assembly (base frame 12) comprising a plurality of wheels (plurality of casters 14) to facilitate movement of said support structure along the 
Regarding claim 2, Mobley discloses said load cell element comprises: a load cell beam element (cell block 70); and a mounting bar (mounting bar 86) coupling said load cell beam element to said second frame assembly.
Regarding claim 3, Mobley discloses said second frame assembly comprises an inner frame support member having an inner surface that defines a frame cavity, said load cell assembly being at least partially positioned within said frame cavity and extending outwardly from said inner frame support member towards said first frame assembly (see FIG. 11; load cell apparatus 300 partially positioned within hollow of side frame member 76).
Regarding claim 4, Mobley discloses said mounting bar is coupled to said inner surface of said inner frame support member with at least one fastener (bolts 94 attach mounting bar 86 to inner surface of side frame member 76, see FIG. 11).
Regarding claim 5, Mobley discloses said load cell element further comprises a foot pad (connector portion 382) coupled to said load cell beam element and mounted onto said load cell support assembly to facilitate relative movement between said first frame assembly and said second frame assembly (see FIGS. 11 and 12).
Regarding claim 6, Mobley discloses foot pad extends outwardly from said load cell beam element (see FIG. 11).
Regarding claim 7, Mobley discloses said load cell support assembly comprises: a wear plate (liner 314) coupled to said first frame assembly and having an outer surface; and a mounting shoe (spherical portion 384) slideably mounted to the outer surface of said wear plate such that said mounting shoe is slideable along said outer surface of said wear plate along the two axes of translation. Examiner notes that since the spherical portion is not attached to the liner 314, it is therefore slideable across the liner 314 where the constraint is the space of the opening 308.
Regarding claim 11, Mobley discloses said load cell support assembly comprises a support bracket (mount 302) coupled to said first frame assembly, said support bracket having an inner surface that defines a bracket cavity (bore 304); and wherein said wear plate, said mounting shoe, and said foot pad are positioned substantially within said bracket cavity (see FIG. 11; liner 314 and spherical portion 384 are within bore 304 where part of the connector portion 382 is within bore 304 as well).
Regarding claim 13, Mobley discloses a load cell assembly (load cell apparatus 300) for use with a patient support apparatus comprising a first frame assembly (base frame 12) and a second frame assembly (weigh frame 18), said load cell assembly comprising: a load cell support assembly (mount 302 and liner 314) comprising: a wear plate (liner 314) for being coupled to the first frame assembly and having an outer surface (see FIG. 11); and a mounting shoe slideably (spherical portion 384) mounted to the outer surface of said wear plate such that said 
Regarding claim 14, Mobley discloses said load cell element comprises: a load cell beam element (cell block 70); and a mounting bar (mounting bar 86) for coupling said load cell beam element to the second frame assembly.
Regarding claim 15, Mobley discloses said load cell element further comprises a foot pad (spherical portion 384) coupled to an end of said load cell beam element and mounted onto said mounting shoe to facilitate relative movement between the first frame assembly and the second frame assembly (see FIGS. 11 and 12).
Regarding claim 16, Mobley discloses said foot pad extends outwardly from said load cell beam element (see FIGS. 11 and 12).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Mobley, in view of Weihs (US 4483404 A), herein referred to as Weihs.
Regarding claim 8, Mobley does not explicitly disclose said mounting shoe comprises a substantially disk-shaped body having a planar mounting surface contacting said outer surface of said wear plate. Weihs, however discloses a self-aligning scale assembly comprising a load cell 70, force transmitting member 102, base pad 86, and slider plate 120 for the purpose of allowing platform 16 to slide into position within frame 22 for alignment to achieve optimal positioning for measuring loads. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Mobley with a base pad and slider plate as taught by Weihs in order to provide optimal positioning for accurately weighing a load.
Regarding claim 17, Mobley does not explicitly disclose said mounting shoe comprises a substantially disk-shaped body having a planar mounting surface contacting said outer surface of said wear plate. Weihs, however discloses a self-aligning scale assembly comprising a load cell 70, force transmitting member 102, base pad 86, and slider plate 120 for the purpose of allowing platform 16 to slide into position within frame 22 for alignment to achieve optimal positioning for measuring loads. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of .
Allowable Subject Matter
Claims 9, 10, 12, and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The examiner notes that the prior art cited on PTO-892 but not relied upon for this rejection discloses patient supports relevant in scope and structure to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS F LOPEZ whose telephone number is (571)272-5329.  The examiner can normally be reached on M-Th 9:30am- 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M. Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

	
/ALEXIS FELIX LOPEZ/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
11/4/2021